UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period to Commission File Number: 0-24724 HEARTLAND FINANCIAL USA, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 42-1405748 (I.R.S. employer identification number) 1398 Central Avenue, Dubuque, Iowa52001 (Address of principal executive offices)(Zip Code) (563) 589-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Securities Exchange Act of 1934).Yes¨Noþ Indicate the number of shares outstanding of each of the classes of Registrant's common stock as of the latest practicable date:As of May 7, 2010, the Registrant had outstanding 16,359,301 shares of common stock, $1.00 par value per share. HEARTLAND FINANCIAL USA, INC. Form 10-Q Quarterly Report Part I Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Issuer Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. [Reserved] Item 5. Other Information Item 6. Exhibits Form 10-Q Signature Page PART I ITEM 1. FINANCIAL STATEMENTS HEARTLAND FINANCIAL USA, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) March 31, 2010 December 31, 2009 (Unaudited) ASSETS Cash and due from banks $ $ Federal funds sold and other short-term investments Cash and cash equivalents Securities: Trading, at fair value Available for sale, at fair value (cost of $1,178,056 for March 31, 2010, and $1,125,665 for December 31, 2009) Held to maturity, at cost (fair value of $46,229 for March 31, 2010, and $37,477 for December 31, 2009) Loans held for sale Loans and leases: Held to maturity Loans covered by loss share agreements Allowance for loan and lease losses ) ) Loans and leases, net Premises, furniture and equipment, net Other real estate, net Goodwill, net Other intangible assets, net Cash surrender value on life insurance FDIC indemnification asset Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES: Deposits: Demand $ $ Savings Time Total deposits Short-term borrowings Other borrowings Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Preferred stock (par value $1 per share; authorized 102,302 shares; none issued or outstanding) - - Series A Junior Participating preferred stock (par value $1 per share; authorized 16,000 shares; none issued or outstanding) - - Series B Fixed Rate Cumulative Perpetual preferred stock (par value $1,000 per share; authorized 81,698 shares; issued 81,698 shares) Common stock (par value $1 per share; authorized 25,000,000 shares; issued 16,611,671 shares) Capital surplus Retained earnings Accumulated other comprehensive income Treasury stock at cost (253,797 shares at March 31, 2010, and 265,309 shares at December 31, 2009) ) ) TOTAL STOCKHOLDERS’ EQUITY Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended March 31, 2010 March 31, 2009 INTEREST INCOME: Interest and fees on loans and leases $ $ Interest on securities: Taxable Nontaxable Interest on federal funds sold - 1 Interest on interest bearing deposits in other financial institutions 5 1 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings Interest on other borrowings TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan and lease losses NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES NONINTEREST INCOME: Service charges and fees Loan servicing income Trust fees Brokerage and insurance commissions Securities gains, net Gain (loss) on trading account securities 48 ) Gains on sale of loans Income on bank owned life insurance Other noninterest income ) TOTAL NONINTEREST INCOME NONINTEREST EXPENSES Salaries and employee benefits Occupancy Furniture and equipment Professional fees FDIC insurance assessments Advertising Intangible assets amortization Net loss on repossessed assets Other noninterest expenses TOTAL NONINTEREST EXPENSES INCOME BEFORE INCOME TAXES Income taxes NET INCOME $ $ Net income available to noncontrolling interest, net of tax 25 59 NET INCOME ATTRIBUTABLE TO HEARTLAND $ $ Preferred dividends and discount ) ) NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ $ EARNINGS PER COMMON SHARE – BASIC $ $ EARNINGS PER COMMON SHARE – DILUTED $ $ CASH DIVIDENDS DECLARED PER COMMON SHARE $ $ See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands, except per share data) Three Months Ended March 31, 2010 March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan and lease losses Net amortization of premium on securities Securities gains, net ) ) (Increase) decrease in trading account securities ) Stock based compensation Loans originated for sale ) ) Proceeds on sales of loans Net gains on sales of loans ) ) Decrease in accrued interest receivable (Increase) decrease in prepaid expenses ) Decrease in accrued interest payable ) ) Other, net ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of securities available for sale Proceeds from the maturity of and principal paydowns on securities available for sale Proceeds from the maturity of and principal paydowns on securities held to maturity Purchase of securities available for sale ) ) Purchase of securities held to maturity ) - Net (increase) decrease in loans and leases ) Purchase of bank owned life insurance policies ) - Capital expenditures ) ) Proceeds on sale of OREO and other repossessed assets NET CASH USED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in demand deposits and savings accounts Net (decrease) increase in time deposit accounts ) Net increase (decrease) in short-term borrowings ) Proceeds from other borrowings Repayments of other borrowings ) ) Purchase of treasury stock ) ) Proceeds from issuance of common stock Excess tax benefits on exercised stock options 6 2 Dividends paid ) ) NET CASH (USED) PROVIDED BY FINANCING ACTIVITIES ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures: Cash paid for income/franchise taxes $ $ Cash paid for interest $ $ Loans transferred to OREO $ $ See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY AND COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands, except per share data) Heartland Financial USA, Inc. Stockholders’ Equity Preferred Stock Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Non-controlling Interest Total Equity Balance at January 1, 2009 $ ) $ ) $ $ Net income ) Unrealized gain (loss) on securities available for sale Unrealized gain (loss) on derivatives arising during the period ) ) Reclassification adjustment for net security (gains)/lossesrealized in net income ) ) Reclassification adjustment for net derivatives (gains)/lossesrealized in net income 23 23 Income taxes ) ) Comprehensive income Cumulative preferred dividends accrued and discount accretion ) - Cash dividends declared: Preferred, $12.50 per share ) ) Common, $0.10 per share ) ) Purchase of 1,913 shares of common stock ) ) Issuance of 22,251 shares of common stock ) Commitments to issue common stock Balance at March 31, 2009 $ ) $ $ Balance at January 1, 2010 $ ) $ $ Net income ) Unrealized gain (loss) on securities available for sale ) ) Unrealized gain (loss) on derivatives arising during the period ) ) Reclassification adjustment for net security (gains)/lossesrealized in net income ) ) Reclassification adjustment for net derivatives (gains)/losses realized in net income Income taxes Comprehensive income Cumulative preferred dividends accrued and discount accretion ) - Cash dividends declared: Preferred, $12.50 per share ) ) Common, $0.10 per share ) ) Purchase of 9,776 shares of common stock ) ) Issuance of 21,288 shares of common stock ) Commitments to issue common stock Balance at March 31, 2010 $ ) $ $ See accompanying notes to consolidated financial statements. HEARTLAND FINANCIAL USA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited consolidated financial statements and accompanying notes to the consolidated financial statements for the fiscal year ended December 31, 2009, included in Heartland Financial USA, Inc.’s ("Heartland") Form 10-K filed with the Securities and Exchange Commission on March 16, 2010. Accordingly, footnote disclosures, which would substantially duplicate the disclosure contained in the audited consolidated financial statements, have been omitted. The financial information of Heartland included herein has been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and has been prepared pursuant to the rules and regulations for reporting on Form 10-Q and Rule 10-01 of Regulation S-X. Such information reflects all adjustments (consisting of normal recurring adjustments), that are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods presented. The results of the interim period ended March 31, 2010, are not necessarily indicative of the results expected for the year ending December 31, 2010. Heartland evaluated subsequent events through the filing date of its quarterly report on Form 10-Q with the SEC on May 10, 2010. Earnings Per Share Basic earnings per share is determined using net income available to common stockholders and weighted average common shares outstanding. Diluted earnings per share is computed by dividing net income available to common stockholders by the weighted average common shares and assumed incremental common shares issued. Amounts used in the determination of basic and diluted earnings per share for the three-monthperiod ended March 31, 2010 and 2009, are shown in the tables below: Three Months Ended (Dollars and number of shares in thousands) March 31, 2010 March 31, 2009 Net income attributable to Heartland $ $ Preferred dividends and discount ) ) Net income available to common stockholders $ $ Weighted average common shares outstanding for basic earnings per share Assumed incremental common shares issued upon exercise of stock options 87 21 Weighted average common shares for diluted earnings per share Earnings per common share – basic $ $ Earnings per common share – diluted $ $ Stock-Based Compensation Prior to 2009, options were typically granted annually with an expiration date ten years after the date of grant. Vesting was generally over a five-year service period with portions of a grant becoming exercisable at three years, four years and five years after the date of grant. A summary of the status of the stock options as of March 31, 2010 and 2009, and changes during the three months ended March 31, 2010 and 2009, follows: Shares Weighted-Average Exercise Price Shares Weighted-Average Exercise Price Outstanding at January 1 $ $ Granted - Exercised ) ) Forfeited - - ) Outstanding at March 31 $ $ Options exercisable at March 31 $ $ At March 31, 2010, the vested options totaled 413,570 shares with a weighted average exercise price of $18.61 per share and a weighted average remaining contractual life of 4.32 years. The intrinsic value for the vested options as of March 31, 2010, was $655 thousand. The intrinsic value for the total of all options exercised during the three months ended March 31, 2010, was $42 thousand. The total fair value of options vested during the three months ended March 31, 2010, was $234 thousand. At March 31, 2010, shares available for issuance under the 2005 Long-Term Incentive Plan totaled 371,710. No options were granted during the first quarters of 2010 and 2009. Cash received from options exercised for the three months ended March 31, 2010, was $126 thousand, with a related tax benefit of $6 thousand. Cash received from options exercised for the three months ended March 31, 2009, was $10 thousand, with a related tax benefit of $2 thousand. Under the 2005 Long-Term Incentive Plan, stock awards may be granted as determined by the Heartland Compensation Committee. On January 19, 2010, restricted stock units (“RSUs”) totaling 98,200 were granted to key policy-making employees. These RSUs were granted at no cost to the employee. These RSUs represent the right to receive shares of Heartland common stock at a specified date in the future based on specific vesting conditions; vest over five years in three equal installments on the 3rd, 4th and 5th anniversaries of the grant date; will be settled in common stock upon vesting; will not be entitled to dividends until vested; will terminate upon termination of employment, but will continue to vest after retirement if retirement occurs after the employee attains age 62 and has provided ten years of service to Heartland; and, if held by Heartland’s five most highly compensated employees, are subject to TARP limitations that prohibit settlement until Heartland’s TARP monies have been repaid to Treasury (subject to increments of 25%) and will continue to vest after retirement if retirement occurs after the second anniversary of the grant date. Total compensation costs recorded for stock options, RSUs and shares to be issued under the 2006 Employee Stock Purchase Plan were $234 thousand and $229 thousand for the three months ended March 31, 2010 and 2009, respectively. As of March 31, 2010, there was $2.6 million of total unrecognized compensation costs related to the 2005 Long-Term Incentive Plan for stock options and restricted stock awards which is expected to be recognized through 2014. Effect of New Financial Accounting Standards In June 2009, the FASB issued an accounting standard that amends current GAAP related to the accounting for transfers and servicing of financial assets and extinguishments of liabilities, including the removal of the concept of a qualifying special-purpose entity from GAAP. This new accounting standard also clarifies that a transferor must evaluate whether it has maintained effective control of a financial asset by considering its continuing direct or indirect involvement with the transferred financial asset. This accounting standard was subsequently codified into ASC Topic 860, “Accounting for Transfers of Financial Assets”. Heartland adopted this accounting standard effective January 1, 2010, and it did not have a material impact on Heartland’s consolidated financial statements. In June 2009, the FASB issued an accounting standard that will require a qualitative rather than a quantitative analysis to determine the primary beneficiary of a variable interest entity for consolidation purposes. This accounting standard requires an enterprise to perform an analysis and ongoing reassessments to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a variable interest entity and amends certain guidance for determining whether an entity is a variable interest entity. It also requires enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity. This accounting standard was subsequently codified into ASC Topic 810, “Improvements for Financial Reporting by Enterprises Involved with Variable Interest Entities”. Heartland adopted this accounting standard effective January 1, 2010, and it did not have a material impact on Heartland’s consolidated financial statements. In January 2010, the FASB issued an accounting standard that requires (i) fair value disclosures by each class of assets and liabilities (generally a subset within a line item as presented in the statement of financial position) rather than major category, (ii) for items measured at fair value on a recurring basis, the amounts of significant transfers between Levels 1 and 2, and transfers into and out of Level 3, and the reasons for those transfers, including separate discussion related to the transfers into each level apart from transfers out of each level, and (iii) gross presentation of the amounts of purchases, sales, issuances and settlements in the Level 3 recurring measurement reconciliation. Additionally, the standard clarifies that a description of the valuation techniques(s) and inputs used to measure fair values is required for both recurring and nonrecurring fair value measurements. Also, if a valuation technique has changed, entities should disclose that change and the reason for the change. This accounting standard was subsequently codified into ASC Topic 820, “Improving Disclosures about Fair Value Measurements”. This accounting standard became effective for Heartland on January 1, 2010, except for disclosures about Level 3 activity of purchases, sales, issuances and settlements on a gross basis. Those disclosures will be effective for fiscal years beginning after December 15, 2010. With respect to the provisions of this accounting standard that were adopted during the current period, the adoption of this standard did not have a material impact on Heartland’s consolidated financial statements. Management also believes that the adoption of the remaining provisions of this accounting standard will not have a material impact on Heartland’s consolidated financial statements. NOTE 2: SECURITIES The amortized cost, gross unrealized gains and losses and estimated fair values of available for sale securities as of March 31, 2010, and December 31, 2009, are summarized in the tables below, in thousands: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value March 31, 2010 Securities available for sale: U.S. government corporations and agencies $ $ $ ) $ Mortgage-backed securities ) Obligations of states and political subdivisions ) Corporate debt securities 17 - Total debt securities ) Equity securities - Total $ $ $ ) $ Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated
